








JAMES P. BRANNEN
2014
RESTRICTED STOCK UNIT AGREEMENT


This Restricted Stock Unit Agreement (the “Agreement”), dated as of February 1,
2014 (the “Grant Date”), by and between FBL Financial Group, Inc., an Iowa
corporation (the “Company”) and James P. Brannen (the “Participant”) is entered
into as follows:


WHEREAS, the Company has established the FBL Financial Group, Inc. Cash-Based
Restricted Stock Unit Plan (the “Plan”);


WHEREAS, pursuant to the Plan, the Management Development and Compensation
Committee of the Board of Directors of the Company (the “Committee”), has the
authority to award restricted stock units (“Units”) to certain Participants of
the Company;


WHEREAS, the Committee has determined that the Participant should be awarded
Units;


NOW, THEREFORE, the Company and the Participant agree as follows:


1.Grant of Units. Subject to the terms and conditions of this Agreement and the
Plan, the Company hereby credits to a separate account maintained on the books
of the Company (the “Participant Account”), 12,943 Units. On any date, the value
of each Unit shall equal the Fair Market Value of one share of the Company’s
Class A Common Stock (the “Stock”), as determined in accordance with the Plan.


2.Vesting Schedule.


2.1    Generally. The interest of the Participant in the Units shall vest upon
the satisfaction of the performance goals (the “Performance Goals”) and the
period of service (the “Service Goals”) as set forth on Exhibit 2 attached to
this Agreement, and incorporated herein by this reference.


2.2    Accelerated Vesting. If Employee’s employment with the Company is
terminated before the Vesting Date (as defined in Exhibit 2) by reason of death
or Disability [as defined in Section 409A(a)(2)(C) of the Internal Revenue Code
of 1986, as amended or restated from time to time (the “Code”)], the interest of
the Participant in the Units shall vest as to a prorata portion of the Units.
The prorata portion shall be measured by months elapsed from the date of this
Agreement to the date of death or date of Disability, as compared to the number
of months from the date of this Agreement to the Vesting Date for each 20%
portion of the Units. The proration provided for under this paragraph shall only
apply in the event the Performance Goals as set forth on Exhibit 2 are met.
3.    Forfeiture. If the Participant’s employment with the Company is
involuntarily terminated by the Company or voluntarily terminated by the
Participant, the balance of the Units subject to this Agreement that have not
vested at the time of the Participant’s termination of employment shall be
forfeited by the Participant.
4.    Form and Timing of Payment. As soon as reasonably practical after each
Vesting Date and in no case later than the end of the Participant’s tax year in
which such Vesting Date occurred, the Company shall pay cash or cash equivalents
to the Participant in an amount equal to the Fair Market Value of the
Participant’s Units that vested on such Vesting Date; provided, however:




--------------------------------------------------------------------------------




(a)to the extent required by Section 409A(2)(B)(i) of the Code, no payment shall
be made for 6 months after any Vesting Date;
(b)the Company may further defer a payment to the extent allowed under Section
1.409A-2(b)(7) of the Treasury Regulations; and
(c)the Company may accelerate a payment to the extent allowed under Section
1.409A-3(j)(4) of the Treasury Regulations.
5.    Taxes. The Participant shall be liable for any and all taxes, including
withholding taxes, arising out of this grant of Units, the vesting or payment
thereof. The Participant acknowledges that the Company may have the obligation
to withhold taxes from the amounts paid to the Participant hereunder or
otherwise and agrees that the Company may do so as it, in its sole discretion,
determines is necessary to comply with its tax withholding obligations.


6.     Statutory Compliance.


6.1 Section 409A. This Agreement and the Plan shall, to the extent possible, be
interpreted and operated in a manner to avoid the application of Section
409A(a)(1) of the Code. Notwithstanding anything in this Agreement or the Plan
to the contrary, the Committee shall be authorized to take any unilateral
action, including the amendment of this Agreement and the Plan, that it deems
necessary or desirable to avoid the application of or noncompliance with Section
409A of the Code; provided, however, that neither the Company, the Committee or
any other officer, employee or agent shall have any liability to a Participant
with respect to any amount paid or payable by the Participant by reason of the
application or violation of Section 409A of the Code.


6.2 Section 162(m). The terms of this Agreement and the Plan shall, to the
extent possible, be interpreted and operated in a manner that results in the
amounts paid hereunder to be designated as “Performance Based Compensation”
under Section 162(m)(4)(C) of the Code and the Treasury Regulations promulgated
thereunder (“Performance Based Compensation”). Without limiting the foregoing,
no amount shall be paid hereunder unless and until: (i) the Performance Goals
have been determined by the Committee in accordance with Section 162(m)(4)(C)(i)
of the Code, (ii) the material terms of the Performance Goals have been approved
by the Company’s shareholders in accordance with Section 162(m)(4)(C)(ii) of the
Code, and (iii) except as may otherwise be allowed by Section 2.2, the Committee
has, in fact, certified the Performance Goals have been satisfied in accordance
with Section 162(m)(4)(C)(iii). Any discretion that the Committee has that is
inconsistent with the foregoing shall be null and void. Notwithstanding anything
in this Agreement or the plan to the contrary, the Committee shall be authorized
to take any unilateral action, including the amendment of this Agreement and the
Plan, that it reasonably deems necessary or desirable to cause any amount
payable hereunder to qualify as Performance Based Compensation.
7.    Miscellaneous.


7.1    Restrictions on Transfer. The Units granted hereunder may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated.


7.2    Unfunded, Unsecured Promise. All amounts credited to the Participant’s
Account under this Agreement shall for all purposes be a part of the general
assets of the Company. The Participant’s interest in his or her Participant
Account shall only be that of a general, unsecured creditor of the Company.


7.3    No Stock Rights. The Participant acknowledges that the Units awarded
pursuant to this Agreement: (a) are not shares of Stock; (b) do not entitle the
Participant to acquire shares of




--------------------------------------------------------------------------------




Stock; and (c) do not provide the Participant with any of the rights granted to
the holders of Stock, including the rights to vote or to receive dividends or
dividend equivalents.
7.4    Change in Capitalization. The Participant acknowledges that the Committee
may, in accordance with the Plan, make certain adjustments to the Participant’s
rights hereunder in connection with a Change of Capitalization, as that term is
defined in the Plan.


7.5    No Employment Rights. The Participant acknowledges and agrees that
nothing contained in this Agreement or the Plan shall be construed or deemed
under any circumstance to bind the Company to employ the Participant for any
particular period of time.


7.6    Clawback. The Participant acknowledges receipt of a copy of the Company’s
Impact of Restatement of Financial Statements Upon Awards Policy (the “Clawback
Policy”) adopted by the Committee, Exhibit 1 hereto, and agrees that his/her
rights hereunder are subject to the terms and conditions of the Clawback Policy,
including future amendments thereto.


7.7    Further Actions. The Participant and the Company each agree to execute
such further instruments and to take such action as may reasonably be necessary
to carry out the intent of this Agreement.


7.8    Plan. The Company’s grant of Units pursuant to this Agreement is subject
to the terms and conditions of the Plan. The Participant acknowledges receipt
and review of the Plan.


7.9    Merger. This Agreement constitutes the final agreement between the
Participant and the Company with respect to the subject matter hereof. No other
agreements, representations or understandings, whether oral or written, and
whether express or implied, which are not set forth in this Agreement or the
Plan have been made or entered into by either party with respect to the subject
matter herein.


7.10    Amendments. Except as otherwise provided herein or in the Plan, this
Agreement may be amended only by a written agreement that identifies itself as
an amendment to this Agreement and that is signed by the Participant and the
Company.
        
7.11    Waiver. Except as otherwise provided herein or in the Plan, this
Agreement may only be waived by a writing that is signed by the Participant and
the Company. A waiver made in accordance with this Section is effective only in
that instance and only for the specific purpose stated in such written waiver.


7.12    Choice of Law and Venue. This Agreement, and the application or
interpretation hereof, shall be governed exclusively by its terms and by the
laws of the State of Iowa, without regard to its choice of law provisions. This
Agreement shall be enforced in any federal or state court sitting in Polk
County, Iowa and each party to this Agreement hereby consents to the
jurisdiction and venue of such court and waives any and all arguments that it
may have relating to such matters. If any party commences any action arising
directly or indirectly from this Agreement in another jurisdiction or venue, the
other party to this Agreement may transfer the case to the above-described
jurisdiction and venue or, if such transfer cannot be accomplished, to have such
case dismissed without prejudice.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Participant have executed this
Agreement, which shall be effective as of the Grant Date.




FBL FINANCIAL GROUP, INC.


/s/ Dennis Presnall
By: Dennis Presnall
Its: Secretary
 
Participant:


/s/ James P. Brannen
By: James P. Brannen





--------------------------------------------------------------------------------






EXHIBIT 1


CLAWBACK POLICY


Policy: Impact of Restatement of Financial Statements Upon Awards.


If any of the Company’s financial statements are restated because of errors,
omissions or fraud, the Committee may (in its sole discretion, but acting in
good faith) direct that the Company recover all or a portion of awards of
bonuses, and grants of options and restricted stock options (together, “awards”)
with respect to any fiscal year of the Company the financial results of which
are negatively affected by such restatement. Recoveries may be made from all
officers in the Section 16 reporting group regardless of fault, and from any
other persons whom the Committee believes were involved in misconduct causing
the required restatement (together, “Participants”). Misconduct involves more
than mere negligent job performance. The amount to be recovered from the
Participant shall be the amount by which awards exceeded the amount that would
have been payable to the Participant had the financial statements been initially
filed as restated, or any greater or lesser amount (including, but not limited
to, the entire award) that the Committee shall determine. The Committee shall
determine whether the Company shall effect any such recovery (i) by seeking
repayment from the Participant, (ii) by reducing (subject to applicable law and
the terms and conditions of the applicable plan, program or arrangement) the
amount that would otherwise be payable to the Participant under any compensatory
plan, program or arrangement maintained by the Company or any of its affiliates,
(iii) by withholding payment of future increases in compensation (including the
payment of any discretionary bonus amount) or grants of compensatory awards that
would otherwise have been made in accordance with the Company’s otherwise
applicable compensation practices, or (iv) by any combination of the foregoing.
Provisions reflecting this policy shall be placed in all award grant instruments
delivered to Participants.






--------------------------------------------------------------------------------




EXHIBIT 2 TO 2014 RESTRICTED STOCK UNIT AGREEMENT BETWEEN FBL FINANCIAL GROUP,
INC. AND JAME P. BRANNEN


Restricted Stock Units. Employee hereby accepts the award of Restricted Stock
Units when issued and agrees with respect thereto that the award will vest only
to the extent of the Units earned by meeting Performance Goals, and then only to
the extent Service Goals are satisfied, as follows:


A.
PERFORMANCE GOALS.



(i)
Certification Date:



The “Certification Date” of the Units is the date the Committee certifies the
extent to which the performance goals after one year of performance have been
attained, which certification shall be made no later than March 1, 2015.


(ii)
Restricted Stock Unit Earnings Per Share (RSUEPS):



RSUEPS means Operating Income as defined in the Accounting Policy for
Determination of Operating Income that is currently in effect (last approved by
the Audit Committee on November 4, 2011) per diluted weighted-average common
share for the year ended December 31, 2014.


(iii)
Performance Goals



Performance parameters of the Restricted Stock Unit Award are:


RSUEPS goal:        $2.06


(iv)
Percentage of Number of Restricted Stock Units Available to Vest Pursuant to
RSUEPS Goals



If RSUEPS equals or exceeds the RSUEPS goal:        100%


If RSUEPS is less than the RSUEPS goal:             0%


B.
SERVICE GOALS



(i)
Each date on which one or more of the Participant’s Unit’s vests shall be deemed
a “Vesting Date”.



(ii)
The Units certified as earned pursuant to the Performance Goals shall vest,
subject to Section 2.2 of the Agreement, in an amount equal to 20% of the Units
earned, on the close of business on February 1 of the year after the Grant Date,
and on February 1 of each subsequent year for four years thereafter (“Vesting
Date”), subject to Participant continuing employment with the Company through
each such date (“Service Goal”). To the extent the certification of attainment
of the Performance Goals is not accomplished by the first Vesting Date, the
vesting of the first 20% of the Units shall be delayed until after the
certification date for that year only.







